Citation Nr: 1231764	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction from a disability rating of 100 percent to a disability rating of 40 percent for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, was proper.


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel










INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reduced the Veteran's rating for residuals of prostate cancer.  

In this case, the Veteran's appeal derives from his disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The Veteran's claim first came before the Board in May 2011, at which time the Board remanded it for further development.  The claims has now been returned o the Board for appellate review.  

In a March 2012 rating decision the RO granted entitlement to a 100 percent rating for the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, effective from June 2, 2010.  Accordingly, the reduction of the disability rating is only salient with regard to the period from January 1, 2009 to June 1, 2010.  

The issue as to whether there was clear and unmistakable error (CUE) in the original effective date assigned for the Veteran's prostate cancer been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.





FINDINGS OF FACT

1.  In August 2008, the RO proposed to reduce the evaluation for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from a 100 percent schedular rating to a 40 percent rating based on the absence of active disease and the lack of evidence showing symptomatology warranting a higher rating.  

2.  The RO effectuated the reduction of the Veteran disability rating for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from 100 percent to 40 percent effective June 1, 2009, in the October 2008 rating decision on appeal.  

3.  At the time of the reduction, a 100 percent rating for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, had been in effect since July 25, 2007, a period of less than two years.

4.  At the time of the reduction, there was no local reoccurrence or metastasis of the Veteran's prostate cancer, no evidence of any renal dysfunction and no evidence of voiding dysfunction requiring the wearing of absorbent materials requiring changing more than four times per day.  


CONCLUSION OF LAW

The October 2008 rating decision which reduced the disability rating for the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from 100 percent to 40 percent effective January 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.343, 3.344, 3.655, 4.115a, 4.115b (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the RO's determination to reduce his disability rating for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from 100 percent to 40 percent, effective January 1, 2009.  

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payment current being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  The regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  

In the present case, the Veteran was granted service connection for prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, in a January 2008 rating decision.  A 100 percent rating was assigned effective from July 25, 2007 (the date that the Veteran's claim for service connection was received).  It was noted at that time that there was a likelihood of future improvement and that six months following completion of treatment residual disability would be determined in a future examination.  

In August 2008, based on a July 2008 VA examination that showed no active prostate cancer, the RO informed the Veteran that it was proposing to reduce the rating for his prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, from 100 percent to 40 percent.  This letter apprised the Veteran of his opportunity to submit medical or other evidence demonstrating that a reduction in that evaluation was not warranted.  In particular, the RO explained that the most probative type of evidence would be a statement from a physician who had recently treated or examined the Veteran that included detailed findings about the Veteran's condition.  The letter also informed the Veteran that he was entitled to a hearing on the matter; and the Veteran was told that he should submit any such evidence and/or request a hearing within 60 days from the date of that letter.  The RO indicated that it would reduce the rating as indicated otherwise.  

The Veteran did not submit any evidence or other documentation between that date and the date of the October 2008 rating decision that effectuated the reduction, assigning a 40 percent rating effective January 1, 2009.  

As described above, the RO clearly complied with the procedural requirements for reducing the Veteran's disability rating.  The RO issued a rating decision proposing the reduction in August 2008.  The Veteran was notified of the proposed reduction in a letter dated August 19, 2008, which explained his right to request a pre-termination hearing within 30 days and to submit medical or other evidence within 60 days.  After allowing the Veteran the requisite 60 days to respond, the RO took action on the reduction in an October 2008 rating decision, reducing the rating from 100 percent to 40 percent, effective January 1, 2009.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(i)(2)(i).  Therefore, the procedural requirements for the reduction have been met.  

In addition, the Board observes that the provisions of 38 C.F.R. § 3.344 (a) and (b) are not applicable because the 100 percent rating for the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, had not been in effect for more than five years.  As such, the Board does not have to address whether the evidence of record provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b).  

The Board will now review the medical evidence to determine whether improvement was, in fact, shown in the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, such that would justify the reduction of the 100 percent rating.  As discussed below, despite the Veteran's protestations to the contrary, the medical evidence clearly shows improvement, as no local reoccurrence or metastasis was shown during that period.  

The relevant evidence of record includes several VA examination reports, VA treatment records and written statements from the Veteran.  A December 2007 VA examination report indicates that the Veteran underwent a prostatectomy in June 2007 and radiation therapy from October 2007 to December 2007.  The examiner noted that the Veteran's residuals consisted of mild incontinence.  He observed that when the Veteran urinates he dribbles afterwards.  It was noted that the Veteran wears three pads per day including at night.  An eight to ten year history of erectile dysfunction (for which service connection has been granted separately) was attributed to diabetes (for which service connection has also been granted).  No recent bone pain, back pain, weakness, fatigue or weight loss was noted.  Physical examination did not reveal any masses or enlargement of the bladder.  The Veteran's surgical scar was well-healed and his external genitalia were normal.  A digital rectal examination showed that only the lower portion of the prostate was accessible and that it appeared to be smooth without mass or nodules.  The examiner's diagnoses included adenocarcinoma of the prostate and status post radical retropubic prostectomy with residual tumor indicated by the continued presence of significant PSA.  The examiner noted that the Veteran was assumed to have a residual tumor because his PSA levels have remained above zero. 

A mandated second VA examination was performed in July 2008.  During that examination the examiner noted that the Veteran did not have any known active diseases.  PSA levels were noted to be less than 0.1 ng/mL in February 2008.  The Veteran reported that since his prostate surgery he has had urinary dribbling, but not gross incontinence.  The Veteran stated that he uses four Depends diaper pads per day and that this has not changed in the past several months.  The Veteran also reported that since beginning hormone injections he has been having hot flashes, which occur roughly five times per day.  The examiner observed that there had not been any kind of kidney disease.  Physical examination did reveal urinary dribbling and showed that the Veteran was wearing a Depends diaper pad.  The examiner noted that the testes were slightly atrophic and were soft of consistency.  There were no masses noted in the scrotum and no inguinal hernias.  Rectal examination revealed normal sphincter tone and no palpable masses.  The prostate fossa was empty.  The examiner's impression was cancer of the prostate, no current therapy, disease currently in remission.  PSA testing from that time revealed less than 0.1 ng/mL.  

In his March 2010 Substantive Appeal (VA Form 9) the Veteran appears to have argued that the reduction was improper because sustained improvement had not been shown as required by 38 C.F.R. § 3.344.  He did not provide any medical evidence showing reoccurrence or metastasis of his prostate cancer.  He also did not provide any evidence on the extent of any current residuals.  

VA treatment records from June 2010 showed that the Veteran's PSA level had increased to 7.1 ng/mL.  In July 2010 the Veteran was diagnosed with recurrent prostate cancer.  Records from March 2011 show that the Veteran's PSA had remained undetectable until approximately 11 months earlier, at which time it was found to be 1.9 ng/mL.  The evaluating physician noted that the PSA level was currently 43.9 ng/mL.  This was noted to be a biochemical recurrence and several scans were scheduled.  Records from May 2011 show that no metastatic site was identified.  

In June 2011 the Veteran was afforded an additional VA examination.  During that examination the examiner observed that the Veteran was found to have an elevated PSA beginning approximately 11 months earlier.  The examiner also noted that a nuclear scan in May 2010 did not show any evidence of osseous metastasis and that a CT of the abdomen and pelvis also failed to show evidence of metastasis.  The examiner noted that the Veteran's only symptoms consisted of urinary incontinence and that the Veteran reported changing his pad 6 to 8 times per day.  The Veteran complained of generalized lethargy and denied any urinary tract infections.  The examiner diagnosed the Veteran with carcinoma of the prostate with chemical relapse at present.  No further residuals were indicated.  The examiner did not provide any information on kidney dysfunction.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for malignant neoplasm of the genitourinary system, if, at the expiration of 6 months there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability.  

The Board notes that the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, has been rated as voiding dysfunction.  Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for voiding dysfunction when there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when there is urinary leakage requiring the wearing of absorbent material which must be changed 2 to 4 times per day.  The next higher (and maximum) rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent material which must be changed more than 4 times a day.  
 
As noted, there is no evidence of any local reoccurrence, metastasis or further surgical or other treatment for the Veteran's prostate cancer noted in the July 2008 VA examination report.  In this regard, there is no evidence any reoccurrence of the Veteran's prostate cancer until June 2, 2010, at which time PSA levels were noted to be 7.1 ng/mL.  In so noting, the Board observes that the RO has already granted a 100 percent rating effective June 2, 2010.  

The reduction to 40 percent was based on finding that the Veteran's residuals consisted of urinary frequency requiring wearing pads which had to be changed three to four times per day.  See 38 C.F.R. § 4.115a.  The entirety of the evidence associated with the claims file does not indicate that the Veteran found it necessary to change pads more frequently during the period of that reduction or that he required the use of an appliance.  In addition, despite the Board's observations in its May 2011 remand and the inadequacy of the examination performed thereafter, there is no evidence that the Veteran has ever had any type of renal dysfunction, and certainly not that he has ever had renal dysfunction as the predominant residual of his prostate cancer.    

While the Veteran clearly does not believe that the reduction was warranted, the medical evidence of record does not support his contention.  With regard to his allegations regarding the applicability of 38 C.F.R. § 3.344, the Board has noted that 38 C.F.R. § 3.344 (a) and (b) are not applicable because the 100 percent rating for the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, had not been in effect for more than five years.  Moreover, 38 C.F.R. § 4.115b specifically states that malignant neoplasm are to be rated based on residuals of voiding dysfunction or renal dysfunction if, after the expiration of 6 months there has been no local reoccurrence or metastasis.  

As described above, the medical evidence of record clearly shows that a rating of 40 percent was warranted six months after the Veteran was granted entitlement to service connection for prostate cancer and assigned a 100 percent rating.  Evidence from that period does not support a rating in excess of 40 percent.  Therefore, the reduction of the Veteran's prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, was proper and the Veteran's appeal is denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency or original jurisdiction (AOJ) decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In the present case, the required notice was provided by letters dated in August 2008 and May 2011.  

As to VA's duty to assist, the Board notes finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board does observe that the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The purpose of the May 2011 remand was to obtain a VA examination indicating the nature and extent of any renal dysfunction demonstrated by the Veteran.  While the VA examination obtained in response to that remand did not include reference to renal dysfunction the Board finds that further remand would serve no useful purpose as the relevant period of time is now over two years old and the Veteran has since been assigned a 100 percent rating.  A remand for an additional VA examination would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, VA has satisfied its duties to notify and assist and additional development efforts would serve no useful purpose.  








ORDER

The reduction of the disability evaluation from 100 percent to 40 percent, effective January 1, 2009 for service-connected prostate cancer adenocarcinoma, status post radical retropubic prostatectomy, was proper.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


